Case 2:18-cv-09089-DSF-KS Document 37 Filed 05/08/20 Page 1 of 1 Page ID #:1127


                                                                           JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



     LILLIAN ARRIAGA,
            Plaintiff,                     CV 18-09089 DSF (KSx)

                      v.                   JUDGMENT

     FORD MOTOR COMPANY, et al.,
           Defendants.



       IT IS ORDERED AND ADJUDGED that Plaintiff is awarded
    $15,942.50 in attorneys’ fees and $8,732.32 in expenses, totaling
    $24,674.82, and that Plaintiff recover costs of suit pursuant to a bill of
    costs filed in accordance with 28 U.S.C. § 1920.



     Date: May 8, 2020                     ___________________________
                                           Dale S. Fischer
                                           United States District Judge
